     Case 8:18-cr-00014-JLS Document 148 Filed 07/16/20 Page 1 of 27 Page ID #:3174



 1   TRACY L. WILKISON
     Attorney for the United States,
 2   Acting Under Authority
     Conferred by 28 U.S.C. § 515                                    JUL 16, 2020
 3   BRANDON D. FOX
     Assistant United States Attorney
 4   Chief, Criminal Division
     JOSEPH T. MCNALLY (Cal. Bar No. 250289)
 5   SCOTT D. TENLEY (Cal. Bar No. 298911)
     Assistant United States Attorneys
 6        411 West Fourth Street, Suite 8000
          Santa Ana, California 92701
 7        Telephone: (714) 338-2829
          Facsimile: (714) 338-3561
 8        E-mail:    scott.tenley@usdoj.gov

 9   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
10
                               UNITED STATES DISTRICT COURT
11
                          FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
     UNITED STATES OF AMERICA,                 No. SA CR 18-014-JLS
13
                Plaintiff,                     UNDER SEAL FILING
14
                     v.                        (UNDER SEAL)
15
     JEFFREY DAVID GROSS,
16
                Defendant.
17

18

19

20

21

22

23

24

25

26

27

28
Case 8:18-cr-00014-JLS Document 148 Filed 07/16/20 Page 2 of 27 Page ID #:3175
Case 8:18-cr-00014-JLS Document 148 Filed 07/16/20 Page 3 of 27 Page ID #:3176
Case 8:18-cr-00014-JLS Document 148 Filed 07/16/20 Page 4 of 27 Page ID #:3177
Case 8:18-cr-00014-JLS Document 148 Filed 07/16/20 Page 5 of 27 Page ID #:3178
Case 8:18-cr-00014-JLS Document 148 Filed 07/16/20 Page 6 of 27 Page ID #:3179
Case 8:18-cr-00014-JLS Document 148 Filed 07/16/20 Page 7 of 27 Page ID #:3180
Case 8:18-cr-00014-JLS Document 148 Filed 07/16/20 Page 8 of 27 Page ID #:3181
Case 8:18-cr-00014-JLS Document 148 Filed 07/16/20 Page 9 of 27 Page ID #:3182
Case 8:18-cr-00014-JLS Document 148 Filed 07/16/20 Page 10 of 27 Page ID #:3183
Case 8:18-cr-00014-JLS Document 148 Filed 07/16/20 Page 11 of 27 Page ID #:3184
Case 8:18-cr-00014-JLS Document 148 Filed 07/16/20 Page 12 of 27 Page ID #:3185
Case 8:18-cr-00014-JLS Document 148 Filed 07/16/20 Page 13 of 27 Page ID #:3186
Case 8:18-cr-00014-JLS Document 148 Filed 07/16/20 Page 14 of 27 Page ID #:3187
Case 8:18-cr-00014-JLS Document 148 Filed 07/16/20 Page 15 of 27 Page ID #:3188
Case 8:18-cr-00014-JLS Document 148 Filed 07/16/20 Page 16 of 27 Page ID #:3189
Case 8:18-cr-00014-JLS Document 148 Filed 07/16/20 Page 17 of 27 Page ID #:3190
Case 8:18-cr-00014-JLS Document 148 Filed 07/16/20 Page 18 of 27 Page ID #:3191
Case 8:18-cr-00014-JLS Document 148 Filed 07/16/20 Page 19 of 27 Page ID #:3192
Case 8:18-cr-00014-JLS Document 148 Filed 07/16/20 Page 20 of 27 Page ID #:3193
Case 8:18-cr-00014-JLS Document 148 Filed 07/16/20 Page 21 of 27 Page ID #:3194
Case 8:18-cr-00014-JLS Document 148 Filed 07/16/20 Page 22 of 27 Page ID #:3195
Case 8:18-cr-00014-JLS Document 148 Filed 07/16/20 Page 23 of 27 Page ID #:3196
Case 8:18-cr-00014-JLS Document 148 Filed 07/16/20 Page 24 of 27 Page ID #:3197
Case 8:18-cr-00014-JLS Document 148 Filed 07/16/20 Page 25 of 27 Page ID #:3198
Case 8:18-cr-00014-JLS Document 148 Filed 07/16/20 Page 26 of 27 Page ID #:3199
     Case 8:18-cr-00014-JLS Document 148 Filed 07/16/20 Page 27 of 27 Page ID #:3200



 1                                       CERTIFICATE OF SERVICE
             I, Leticia N. Zambrano, declare:
 2           That I am a citizen of the United States and a resident of or employed in Orange
      County, California; that my business address is the Office of United States Attorney, 411
      West Fourth St., Suite 8000, Santa Ana, CA 92701; that I am over the age of 18; and that I
 3    am not a party to the above-titled action;

 4           That   I am employed by the United States Attorney for the Central District of
      California,   who is a member of the Bar of the United States District Court for the Central
 5    District of   California, at whose direction the service by email described in this
      Certificate   was made; that on July 14, 2020, I email:
 6    GOVERNMENT’S EX PARTE APPLICATION FOR ORDER SEALING DOCUMENT; DECLARATION OF SCOTT D.
      TENLEY, [PROPOSED] ORDER SEALING DOCUMENT
 7
      PLEA AGREEMENT
 8
      Service was:
 9
        ‫ ܆‬Placed in a closed envelope for collection and   ‫ ܆‬Placed in a sealed envelope for collection
           inter-office delivery, addressed as follows:       and mailing via United States mail,
10                                                            addressed as follows:

11      ‫ ܆‬By hand delivery, addressed as follows:          ‫ ܆‬By Email, as follows:

12      ‫ ܆‬By messenger, as follows:                        ‫ ܈‬By EMAIL, as follows:

13      Mark Mermelstein
        Orrick Herrington and Sutcliffe LLP
14
        Email: mmermelstein@orrick.com
15
      At their last known address, at which place there is a delivery service by United States
16    mail.
             This Certificate is executed on July 14, 2020, at Santa Ana, California. I certify
17    under penalty of perjury that the foregoing is true and correct.

18
                                                           Leticia N. Zambrano
19                                                         Leticia N. Zambrano
                                                           Legal Assistant
20

21

22

23

24

25

26

27

28
